Mitchell, J.
The issue on the trial of this cause was the genuineness of defendant’s signature to the note in suit.
Aside from the admissions of the writer himself, the genuineness of a disputed handwriting may be proved by the testimony of two classes of witnesses: First, those who are personally acquainted with the handwriting of the person supposed to have written it; second, those who, although wholly unacquainted with the party’s handwriting, are competent to testify, by a comparison by juxtaposition, of a writing proved or admitted to be the party’s handwriting, with the writing disputed.
Most of the assignments of error proceed upon the erroneous assumption that the witnesses for the plaintiff were of the latter class. Of course, all evidence of handwriting, except where the witness saw the disputed document written, is, in a sense, in its nature comparison. It is the belief which a witness entertains upon comparing the writing in question with an exemplar in his mind derived from some previous knowledge. Doe v. Sucker more, 5 Adol. & E. 703-730.
But that is not what is meant in law by proof of handwriting by comparison.
There are two modes of acquiring personal knowledge of the handwriting of another, either of which is sufficient to enable a witness to testify to its genuineness.
One is from having seen him write. The other is from having seen letters or other documents “purporting to be the handwriting of the party, and having afterwards personally communicated with him respecting them, or acted upon them as his, the party having 'known or acquiesced in such acts, founded upon their supposed genuineness, or by such adoption of them into the ordinary business *423transactions of life as induces a reasonable presumption of tbeir being bis own writings.” 1 Greenl. Bv. § 577.
(Opinion published 52 N. W. Rep. 37.)
It is on this ground that clerks, cashiers, or other officers of banks at which a party has been accustomed to do business may be competent to prove his handwriting, although they may never have seen him write. Marieta v. Wolfhagen, 2 Car. & K. 744; Snell v. Bray, 56 Wis. 156, (14 N. W. Rep. 14;) 9 Amer. & Eng. Enc. Law, p. 269 et seq.
The witnesses for the plaintiff were all competent, as persons having personal acquaintance with defendant’s handwriting, acquired from such or similar sources.
This disposes of all the assignments of error that, are worthy of any special notice.
Order affirmed.